Citation Nr: 1760115	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a skin disorder, characterized as pseudofolliculitis barbae (PFB) prior to May 22, 2013, and in excess of 30 percent thereafter. 

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD).

6.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1978.

These matters come before the Board of Veterans' Appeals (Board) from October 2010, January 2011, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the October 2010 rating decision, the RO granted service connection for PFB with acne and assigned a noncompensable disability rating, effective December 10, 2009.  During pendency of this appeal, an October 2013 rating decision granted an increased 30 percent rating for PFB with acne, effective May 22, 2013.  As the Veteran has not been granted the maximum benefit allowed, the claim for an increased disability rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2013 and May 2014, the Veteran testified before a Decision Review Officer of the RO.  The transcripts have been associated with the record.

In March 2017, the Board remanded the issues on appeal for further development.  Additionally, in its Remand, the Board determined that the North Carolina Department of Veterans Affairs (NCDVA) attempted withdrawal was ineffective as the Veteran was not notified of the attempted withdrawal of representation, and no motion showing good cause to withdraw services was filed by NCDVA.  To date, NCDVA has not submitted a motion showing good cause to withdraw services, and therefore the Board concludes that NCDVA is still the Veteran's representative in this matter.  

The Veteran was scheduled for a hearing before the Board in November 2017, but failed to appear without good cause.  Therefore, his request for a hearing will be considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board acknowledges that the Veteran is claiming entitlement to service connection for PTSD.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as depression and anxiety.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to an increased rating for a skin disability and service connection for a bilateral shoulder disability and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right hand disorder.  

2.  The Veteran's bilateral knee disorder was not caused by or related to active duty service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hand disorder have not been met.  38 U.S.C §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for right hand and bilateral knee disorders which he asserts are related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims should be denied.  

The Veteran's service treatment records indicate that the Veteran sustained separate knee injuries while playing sports and after a motorcycle accident, respectively, during service.  Further, while the Veteran occasionally reported knee pain and related symptoms, his service treatment records do not document a knee diagnosis during service.  

The post-service medical evidence indicates that the Veteran had symptoms of a bilateral knee disorder in approximately 2007 - more than 32 years after service.  He was subsequently diagnosed with bilateral knee arthritis with bone spurs in 2009.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted because his arthritis did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

With respect to a right hand disorder, the Veteran's service treatment records do not reflect any complaints, symptoms, or a diagnosis related to a right hand disorder.  Further, while the Veteran has current reports of pain and weakness, he does not have a current diagnosed disability.  Specifically, the Veteran's November 2009 and January 2010 VA treatment records indicate that the Veteran had right hand pain and weakness, however, his treating medical provider did not find any evidence of a hand disorder.  Therefore, pain alone, without an underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, service connection is not warranted for a right hand disorder.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms since active duty service.  In this regard, while the Veteran is not competent to diagnose a hand or knee disorder, as they may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for his disorders weighs against the Veteran's claims.  Further, the Board notes that the Veteran filed a claim for VA benefits over 30 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility. 

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's asserted disorders to active duty service.  

Specifically, after a comprehensive physical examination and detailed review of the Veteran's service and medical treatment records, the October 2010 VA examiner opined that the Veteran's bilateral knee disorder was not related to service.  In support, the examiner reported that the Veteran did not have chronic knee complaints after service and did not receive treatment until almost 32 years after service.  Similarly, in May 2015, the VA examiner determined that the Veteran's bilateral knee disorder was not related to service as there was not a nexus between his in-service knee complaints and his first documented knee complaints in 2009.  Specifically, there was no evidence of chronicity.  Moreover, the examiner reported that the Veteran's in-service injuries were "acute" and do not relate to his current knee disorder.  

Additionally, the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence to establish a nexus between his disorders and active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his right hand and knee disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his right hand and bilateral knee disabilities.  See Jandreau, 492 F.3d at 1377, n.4.  Because these conditions are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's hand and knee disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  As discussed below, the Veteran has also been provided with a VA examination.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in March 2017 to provide the Veteran with a hearing.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided with a hearing in November 2017.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right hand disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

While the Board regrets the delay, additional development is required before this appeal may be adjudicated.  

First, the Board notes that the Veteran was diagnosed with hidradenitis suppurativa in September 2016 by his private medical provider.  While the Veteran is not specifically service connected for this skin condition, the evidence indicates that it may be related to his current service-connected skin disorder.  Therefore, if related, the Veteran may be entitled to a higher disability rating based upon size and/or use of systemic medication.  As such, the Veteran's increased rating for a skin disorder must be remanded for a new VA examination.  

Next, having carefully reviewed the record, the Board finds the service connection claims for an acquired psychiatric disorder and a bilateral shoulder disorder require remand for VA examinations.  Specifically, the Veteran's service treatment records reflect that the Veteran had symptoms of these disorders in May and June of 1968, respectively.  Further, the post-service evidence indicates that the Veteran has a current psychiatric and shoulder disability that may be related to service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the Veteran's TDIU claim, the Board is unable to adjudicate this claim until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the VA Medical Center in Charlotte, North Carolina since September 2014, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin disability.  The examiner should specifically identify all current skin disabilities, including hidradenitis suppurativa, and provide an opinion as to their relationship to the Veteran's current service-connected skin disability, characterized as pseudofolliculitis barbae.  

Additionally, the examiner should identify all current bilateral shoulder and psychiatric disorders (including PTSD, anxiety, and depression) found on examination.  

For each diagnosed shoulder and psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disorder is etiologically related to the Veteran's period of service.  

With respect to a psychiatric disorder, if PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.

4.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


